Scott, J.:
The crime for which defendant was convicted was committed in the borough of the Bronx on October 24, 1912.. The appellant claims that the territory comprised within that borough was erected into a county by chapter 548 of the Laws of 1912, *541and consequently that the Court of Special Sessions of the city of New York had no jurisdiction of a crime committed after April 19, 1912, when the Bronx County Act was passed. It is not necessary to consider at this time the constitutional objections which have been raised as to the validity of the Bronx County Act. If, for any reason, that act is invalid and void the Court of Special Sessions has all the jurisdiction it ever had, and the appellant’s contention on that point must fail. Assuming, however, that the act is valid, we áre still of opinion that the Court of Special Sessions had jurisdiction to try appellant for the crime of which he was accused. The act of April 19,1912, created the territory comprised within the borough of the Bronx into a county as of the date on which the act was passed, • but, since there could not be instantly evolved a complete county government, provision was made for the subsequent organization of such a government, and until such organization could be effected the act continued the jurisdiction of the county officers and the City and County Courts which they had theretofore possessed. Section 9 of the act makes special provision for the continuance of the jurisdiction of the Courts of Special Sessions and the Magistrates’ Courts in the following language; “ within the county of Bronx the Courts of Special Sessions and Magistrates’ Courts as now constituted by law shall have jurisdiction of such offenses as may be tried and determined by such Court of Special Sessions and by such Magistrates’ Courts as now constituted -under and by virtue of chapter three hundred and seventy-eight of the laws of eighteen hundred and ninety-seven, and all acts amendatory thereof and supplemental thereto, the same as if this act had not been passed.”
There can be no question as to the intention of the Legislature upon this subject, which is confirmed by the closing words of the section as follows: “ the said courts of the county of New York, and in the said first judicial district, shall retain and exercise in all civil and criminal proceedings the same jurisdiction they now have.”
We entertain no doubt of the jurisdiction of the Court of Special Sessions of the city of New York to try appellant for the crime whereof he was accused.
*542Appellant further claims that, although the crime charged against him is only a misdemeanor, yet that it is in its nature an infamous crime which could be prosecuted only by presentment or indictment of the grand jury under section 6 of article 1 of the State Constitution. This argument overlooks the provisions of section 23 of article 6 of the Constitution, which provides that “ Courts of Special Sessions shall have such jurisdiction of offenses of the grade of misdemeanors as may be prescribed by law.”
It has been repeatedly held that under this provision any crime graded by law as a misdemeanor may be prosecuted in the Court of Special Sessions. (People v. Stein, 80 App. Div. 357; People ex rel. Comaford v. Dutcher, 83 N. Y. 240; People ex rel. Cosgriff v. Craig, 195 id. 190.)
The conviction is affirmed.
Ingraham, P. J., Laughlin, Clarke and Hiller, JJ., concurred.
Judgment affirmed.